Exhibit 99.1 LIVEREEL MEDIA CORPORATION Interim Consolidated Financial Statements For the Three Months ended September 30, 2011 and 2010 (Unaudited) (Expressed in Canadian Dollars) INDEX Page Notice to Reader issued by the Management 1 Unaudited Interim Consolidated Statements of Financial Position 2 Unaudited Interim Consolidated Statements of Operations and Comprehensive Loss 3 Unaudited Interim Consolidated Statements of Cash Flows 4 Unaudited Interim Consolidated Statements of Changes in Equity 5 Condensed Notes to the Unaudited Interim Consolidated Financial Statements 6-21 LiveReel Media Corporation Notice to Reader of the Unaudited Interim Consolidated Financial Statements The accompanying unaudited interim consolidated financial statements of LiveReel Media Corporation for the three months ended September 30, 2011 have been prepared in accordance with International Financial Reporting Standards, consistently applied. The accompanying unaudited interim financial statements have been prepared by and are the responsibility of the Company’s management.The Company’s independent auditor has not performed a review of the unaudited interim consolidated financial statements in accordance with standards established by the Canadian Institute of Chartered Accountants for a review of condensed interim consolidated financial statements by an entity’s auditor. December 22, 2011 -1- LiveReel Media Corporation Consolidated Statements of Financial Position (Expressed in Canadian Dollars) (Unaudited) September 30, June 30, July 1, Note Assets Current Cash $ $ $ Other assets 6 Liabilities Current Accounts payable and accrued liabilities 7 $ $ $ Notes payable 8 - - Shareholders' Equity Capital stock 9 Contributed surplus Warrants 10 - - Deficit and comprehensive loss ) $ $ $ Related Party Transactions (Note 12) Commitments and contingencies (Note13) Approved by the Board ”Jason Meretsky” Director ”Janice Barone”
